Appellant presents a petition for a rehearing on this appeal wherein, among other things, exception is taken to the following language contained in the opinion of this court, filed April 28, 1910, to wit: "No objection was made to the introduction of this testimony, but the incompetency of parol evidence to vary a writing may be considered as a matter of law." In support of the contention that this is not a correct declaration of the law a number of cases are cited to sustain the proposition that, in the absence of objection, secondary evidence is sufficient to support the findings of a court based thereon. The rule declared by this court is entirely distinct from that applied in those cases. Whether or not a contract in writing may be varied by parol evidence is a question of substantive law, while the admission or rejection of secondary evidence is governed by the rules of evidence. (1 Greenleaf on Evidence, 16th ed., sec. 305a.) Where a contract is reduced to writing, whether required by law to be written or not, the writing supersedes all other negotiations and stipulations concerning the matter made at the time or prior thereto. (Civ. Code, sec. 1625) If the terms as agreed upon have not all been reduced to writing, these can be supplied only by an appropriate proceeding, or under proper allegations. (Code Civ. Proc., sec. 1856; Germain Fruit Co. v. Armsby Co., 153 Cal. 595, [96 P. 319].) By way of illustration of the distinction between the rule declared by this court and that cited by appellant, it may be said, that parol or secondary evidence, unobjected to, might supply the terms, or purport, of a contract which had been reduced to writing, and, in this form, furnish sufficient proof to sustain a finding, but parol evidence would neither be admissible to vary this contract, nor, if admitted without objection, be sufficient to support a finding which was in conflict with or which in any manner varied the original written contract which the parties entered into. The purpose of the rule relating to the varying of a writing by parol evidence is to prohibit this from being done, while the rule relating to the admission of secondary evidence goes only to the form in which the evidence may be introduced. These rules are in no way inconsistent, and the rule as to secondary evidence *Page 344 
is not applicable here. The other matters presented were duly considered in the original opinion.
The petition for a rehearing is denied.
A petition to have the cause heard in the supreme court after judgment in the district court of appeal was denied by the supreme court on June 27, 1910. Beatty, C. J., dissented from the order denying such rehearing.